DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ arguments, filed on 9/1/22, have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 15/835,342 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  they both claim a method for polynucleotide synthesis, comprising:
(a)    providing predetermined sequences for polynucleotides;
(b)    providing a device comprising a plurality of loci on the surface arranged in clusters. Wherein each cluster comprise 50 to 500 loci. The device comprises a plurality of recesses having similar characteristics (see claims 1-3, 6-12, 18 of reference application).
 (c)   synthesizing the polynucleotides. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The rejection is maintained. Applicant did not provide a terminal disclaimer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 17-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US Patent No. 7195872, issued May 27, 2007) as evidenced by Momentive, Safety Data Sheet Version 4.0, 2019, 1-14, in view of Peterson et al. (US 20130109596).
Agrawal et al. teach a substrate having a plurality of microfeatures that provide a high surface area and are open to providing ready access to fluids and components therein (Abstract). Agrawal et al. teaches the substrates of the present invention are further suitable for in situ synthesis of oligonucleotides by a process involving 5' to 3' synthesis using reverse phosphoramidite chemistry. Specifically, the substrates are suitable for generating a microarray by the process of scanning array, known in the art (col. 28).  Agrawal et al. teach microfeatures have specific surface characteristics and texture, such as tailored porosity, wherein the microarray comprises a plurality of adjacent microfeatures on a surface of a substrate arranged in spatially discrete regions to produce a texture on the surface, wherein the textured surface provides an increase in surface area, wherein the microfeatures can be a pit, pillar, cone, wall, micro-rod, or any combination thereof (col 4, lines 32-35 and 42-47). Agrawal et al. teach that the plurality of microfeatures can comprise a pit, a trench, a pillar, a cone, a wall, a micro-rod, a tube, a channel, or a combination thereof; and that the plurality of microfeatures can have an aspect ratio of less than about 10, a height of about 0.1 to about 100 microns, and a cross-section of about 0.01 to about 500 sq. microns, such that each of the plurality of microstructures can be smaller in dimension that each of the plurality of microfeatures and occupy a spatially discrete region within the microfeature, wherein it can be observed in Figure 2A that the microfeatures have a pitch of 2 microns, 25 microns, or greater, depending on the region considered (interpreted as a plurality of recesses or posts comprising the characteristics 1)-3)) (col 4, lines 56-67; col 5, lines 15-18; and Figure 2A). Agrawal et al. teach that  the substrate further comprises an activating material coating on at least one of the plurality of microfeatures, wherein the activating material can function to immobilize a biomolecule such as at least one of a nucleic acid, an oligonucleotide, a peptide, a polypeptide, a protein, an enzyme, a cell, or an antibody (interpreting the activating material as a molecule capable of binding to a nucleoside, claim 21) (col 4, lines 47-54). Agrawal et al. teach that there is a substrate having a high surface area for use in a microarray comprising a well, the well comprising a textured bottom surface comprised of a plurality of microfeatures (interpreted a plurality of recesses or posts, claim 1) (col 6, lines 8-9). Agrawal et al. teach that Figures 2A and 2B illustrate a plurality of microstructures as dots (e.g., the tops of pillars) within a microfeature, the hexagon cell (interpreted as a plurality of loci; region;  clusters; and encompassing 50-500 loci) (col 11, lines 34-36). Agrawal et al. teach that the term “spatially discrete region” refers to an area on a surface of a substrate that is distinct and/or separate from another area on the surface such as microfeatures that are arranged in spatially discrete regions (interpreted as a plurality of loci) (col 11, lines 59-61). Agrawal et al. teach in Figure 10, a surface of a multi-level substrate having a plurality of microfeatures residing in multiple planes, labeled A, B and C as three types of hexagonal features, wherein each array element includes one or more hexagon (col 9, lines 57-59; and col 54, lines 44-51). Agrawal et al. teach that the substrate can comprise silicon dioxide (col 28, last paragraph and col.34 2nd paragraph)  Agrawal et al. teach that the substrate further comprises an activating material coated on at least one of the plurality of microfeatures, wherein the activating material can function to immobilize a biomolecule, such that the biomolecule can comprise at least one of a nucleic acid, an oligonucleotide, a peptide, a polypeptide or a protein (interpreted as a plurality of polynucleotide) (col 5, lines 49-54).   Agrawal et al. teach that the substrates comprising three dimensional structural elements of the present invention are more suitable for synthesizing polynucleotides from monomers using photoactivated reactions and masks because the array elements are defined clearly along the boundary of at least one microfeature (interpreted as polynucleotide synthesis) (col.28 2nd paragraph). Agrawal et al. teach that the substrate is activated to bind a biomolecule of interest such as by, for example, immobilizing silane primers on the textured surface or by a plasma treatment (interpreted as a silane, claim 22) (col 46, lines 22-25; and Examples 3 and 17). Agrawal et al. teach that examples of suitable silane includes molecules and/or compounds that further comprise an amino group, a mercaptan, or an epoxy group (interpreted as a silane; and an aminosilane, claims 24 and 25) (col 20, lines 23-25). Agrawal et al. teach that the coating is an organo-silane based primer coating, wherein commercially available silanes include Silquest, Dynasil and Hydrosil (interpreted as encompassing one or more amino silanes as recited, claim 23) (col 34, lines 5-6), wherein it is known that Silquest A-1100 is a gamma-aminopropyl triethoxysilane as evidenced by Momentive (pg. 1, first full paragraph). Agrawal et al. teach that surface modification can be performed in which the surface is desired to be compatible with the biological molecules in order to promote binding, such that the surface can be treated with gases including fluorine (interpreted as forming a fluorosilane, claim 27) (col 42, lines 13-24).
	 Agrawal et al. does not specifically teach the synthesis a plurality of non-identical polynucleotide. However, Agrawal et al. teaches that “each of the reaction wells, 702 in FIG. 7A, function as separate microarrays into which a different fluid is introduced for a specific reaction. The assembly comprises several combinations of arrays and reactive fluids that are each evaluated independently, thereby defining a high throughput analysis” (col. 33);  “Thus, overall, multidimensional surfaces have an increased surface area and, as a result, exhibited higher signal intensities than traditional flat surfaces. The signal intensity observed proved of superior analytical quality, and leads to a concomitant improvement in precision and, ultimately, accuracy of analysis. These improved analytical characteristics are provided by microarray devices comprising the high surface area substrates described herein, in part, because each microfeature may be analyzed as a discrete signal. Thus, an array element comprising more than one microfeature also offers significant improvements in microarray analysis over conventional microarray devices” (Example 2).  Additionally, the synthesis of a plurality of non-identical polynucleotide on array type devices is well known in the art. For example, Peterson et al. discloses multiwell plates for non-template directed synthesis of nucleic acid molecules. Peterson et al. provides method comprising synthesizing a plurality of individual nucleic acid molecules which differ in nucleotide sequence (pages 1-2). Peterson et al. teaches that said methods and apparatus are used for the preparation of libraries. These libraries may contain one or more point mutations or highly divergent molecules (e.g., nucleic acid molecules which encode proteins with different functional activities. Some of these libraries are of types which are difficult or impossible to produce by standard library production methods (page 28-30). Therefore, one of ordinary skill in the art would have been motivated to modify the primary references in the manner of the claims to achieve the expected benefits, optimizations and/or expanded applications as this is well known practice in the art. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to carry out the claimed methods.

Claim 12 and 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        9 November 2022